Mikoll, J. (concurring in part and dissenting in part).
The consequences of a determination that a party is collaterally estopped from litigating a particular issue are so grave that the doctrine should be applied only if identity of issue is established and a full and fair opportunity to contest the decision now said to be controlling was had (Schwartz v Public Administrator of County of Bronx, 24 NY2d 65).
The moving party has the burden of proof as to both elements and the defendant has the burden to show he did not have a full and fair opportunity to litigate the point in issue (B. R. DEWitt, Inc. v Hall, 19 NY2d 141). I concur that the jury verdict in James v Shanley has resolved the issue of Shanley’s liability to James and Special Term’s grant of James’ motion for summary judgment against Shanley is correct. As to the cause of action in Shanley v Callanan Inds., equitable considerations dictate that summary judgment not be granted. Shanley was represented by counsel retained by his insurance carrier in the trial who did not raise the issue of Callanan’s liability in connection with Shanley’s defense of the prior action. The severance had been granted just moments before trial and Shanley did not have present the assistance of his own counsel who would have had a personal stake to litigate the question of Callanan’s negligence to Shanley. Thus, the issue went unpresented to the jury.
On the question of identity of issues, Callanan Industries has not established that the jury considered the question of its (Callanan’s) negligence when the jury found Shanley liable to James. It is impossible to conclude from the jury’s general verdict which of several issues was the determinative factor of the jury’s verdict. Such a verdict may not be the basis of collateral estoppel (Hurlburt v Chenango County Dept. of Social Servs., Children’s Div., 63 AD2d 805).
Special Term’s denial of summary judgment to Callanan Industries should be affirmed.
Sweeney, Main and Herlihy, JJ., concur with Greenblott, J. P.; Mikoll, J., concurs in part and dissents in part in a separate opinion.
Order modified, on the law, by reversing so much thereof as denied Callanan Industries’ motion for summary judgment as against plaintiff and motion granted, and, as so modified, *150affirmed, without costs to defendant Callanan Industries, Inc., against plaintiff.